Citation Nr: 1001023	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-19 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include schizoaffective disorder, claimed as 
due to herbicide exposure.

2.  Entitlement to service connection for genital warts, 
claimed as due to herbicide exposure.

3.  Entitlement to service connection for a back disability.

4.  Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In November 2008 and July 2009, the Veteran failed to appear, 
without explanation, for a Board hearing.  He has not 
requested that either hearing be rescheduled.  Therefore, his 
request for a hearing is considered withdrawn.  See 38 C.F.R. 
§ 20.702 (e) (2009).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant makes a claim, he is seeking service connection for 
symptoms regardless of how those symptoms are diagnosed or 
labeled.  Thus, although the Ro limited the Veteran's claim 
to service connection for schizoaffective disorder, the Board 
has broadened the issue as a claim of service connection for 
a psychiatric disability, to include schizoaffective 
disorder.

The issues of entitlement to service connection for a 
psychiatric disability, to include schizoaffective disorder 
and entitlement to service connection for a back disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have genital warts.

2.  The Veteran did not serve on active duty during a period 
of war.


CONCLUSIONS OF LAW

1.  The criteria for service connection for genital warts are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  The Veteran did not have qualifying service for pension 
benefits, and his claim for non-service-connected pension 
benefits is without legal merit.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

With respect to the Veteran's claim for nonservice-connected 
pension benefits, the facts are not in dispute and the 
outcome turns on the application of the law to those facts.  
Hence, the duties to notify and assist imposed by the VCAA 
are not applicable to the claim.  Beverly v. Nicholson, 19 
Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

With respect to the Veteran's claim for entitlement to 
service connection for genital warts, in an October 2006 
letter, issued prior to the initial adjudication of the 
claim, the RO notified the Veteran of the evidence needed to 
substantiate his claim for service connection.  The letter 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims in the October 2006 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim, as was done here.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private treatment 
records.  The Board acknowledges that the Veteran has not 
been afforded a VA examination for his claimed genital warts.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

The medical evidence currently of record is sufficient to 
reach a decision.  Extensive treatment records contain no 
complaints, symptoms or diagnoses of genital warts.  There is 
no indication that the Veteran has ever reported symptoms of 
genital warts.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Service Connection Claim

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires competent 
evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran contends that service connection is warranted for 
genital warts because it was initially manifested in service 
or is etiologically related to service, to include exposure 
to Agent Orange.  See September 2006 Claim.

The post-service medical evidence of record consists of 
private treatment records from the Russell County Medical 
Center dated from 2003 to 2007.  These records do not show 
that the Veteran has reported or been diagnosed with genital 
warts.  

As noted above, service connection requires a showing of 
current disability.  A current disability is shown if the 
claimed condition is demonstrated at the time of the claim or 
while the claim is pending.  McClain v. Nicholson, 21 Vet App 
319 (2007).  While the Veteran is competent to report 
symptoms of genital warts Palczewski v. Nicholson, 21 Vet App 
174 (2007), he has not reported current symptoms of that 
disability at any time since the current claim (although he 
did list that condition on his claim for benefits).  In 
addition, there is no medical evidence of genital warts at 
any time since the current claim.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.  Reasonable 
doubt does not arise, and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).

Nonservice-Connected Pension Claim

Under 38 U.S.C.A. § 1521(j), a Veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such Veteran served in the active military, naval or air 
service: (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.

The Veteran's service records show that he entered active 
service on August 26, 1986, and was discharged from active 
service on August 25, 1989.  Findings by the United States 
service department verifying a person's service "are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  No other military service is reported, and the 
Veteran has not disputed the service department's report of 
his service dates.  In fact, he reported the same service 
dates in his September 2006 Claim.  

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, and the Persian Gulf War.  
38 U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is 
the period beginning on February 28, 1961, and ending on May 
7, 1975, in the case of a Veteran who served in the Republic 
of Vietnam during that period; and in all other cases, the 
period beginning on August 5, 1964, and ending on May 7, 
1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The 
Persian Gulf War is the period beginning on August 2, 1990, 
and ending on a date to be prescribed by Presidential 
proclamation or law.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 
3.2(i).

The Veteran did not serve during a period of war as defined 
by law or regulation.  As the Veteran had no wartime service, 
he is ineligible for pension benefits.  See 38 U.S.C.A. § 
1521(j).  As the law is dispositive of the Veteran's claim 
for nonservice-connected pension benefits, the claim must be 
denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for genital warts is denied.

Eligibility for nonservice-connected pension benefits is 
denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that service connection is warranted for 
a mental disorder because it was initially manifested in 
service or is etiologically related to service, to include 
exposure to Agent Orange.  


The post-service medical evidence of record, which is limited 
to private treatment records from the Russell County Medical 
Center in Lebanon, Virginia dated from 2003 to 2007, shows 
that the Veteran has been given diagnoses of schizophrenia 
and schizoaffective disorder, bipolar type.  The Veteran 
claims that he has felt paranoid and suffered from mental 
illness since 1989 in South Korea.  See September 2006 Claim 
and June 2008 VA Form 9.

The Board finds that based on the Veteran's reports of 
paranoia and mental illness beginning in service, an 
examination and opinion is needed to determine whether his 
currently demonstrated psychiatric disabilities were incurred 
during active military duty.  38 U.S.C.A. § 5103A(d) (West 
2002).

The Veteran contends that he has arthritis of the spine due 
to his active military service.  

Service treatment records show that the Veteran was seen for 
complaints of low back pain in 1988.  No diagnosis was made 
at that time, and there was no indication of a back 
disability at the time of his discharge.

The post-service medical evidence of record, which is limited 
to private treatment records from the Russell County Medical 
Center dated from 2003 to 2007, show that the Veteran was 
noted to have a history of back pain and was diagnosed as 
having degenerative joint disease of the back.

An examination and opinion are needed to determine whether 
the Veteran's currently diagnosed back disability is related 
to symptoms that had their onset in service.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the etiology of his current 
psychiatric disorders.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
psychiatric disorders had their onset in 
service.  In this regard the Veteran has 
reported paranoia and mental illness 
beginning in service.

The examiner should provide a rationale 
for the opinion.  In rendering the opinion 
the examiner should consider the Veteran's 
reports of his history and symptoms.

2.  Afford the Veteran a VA examination to 
determine the etiology of his current back 
disability.  The examiner should provide 
an opinion as to whether the Veteran's 
current back disability is at least as 
likely as not related to a disease or 
injury in service.

The examiner should review the claims 
folder and provide a rationale for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions.

3.  If the benefits sought on appeal are 
not granted, a supplemental statement of 
the case should be issued.  The case should 
be returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


